


110 HR 2076 IH: Lead-Free Drinking Water Act of

U.S. House of Representatives
2007-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2076
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2007
			Ms. Norton (for
			 herself and Mr. Waxman) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to ensure that the
		  District of Columbia and States are provided a safe, lead-free supply of
		  drinking water.
	
	
		1.Short titleThis Act may be cited as the
			 Lead-Free Drinking Water Act of
			 2007.
		2.Revision of
			 national primary drinking water regulation for leadSection 1412(b) of the Safe Drinking Water
			 Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:
			
				(16)Revision of
				national primary drinking water regulation for lead
					(A)In
				generalNot later than 18 months after the date of enactment of
				this paragraph, the Administrator shall finalize a rulemaking to review and
				revise the national primary drinking water regulation for lead that maintains
				or provides for greater protection of health as required under paragraph
				(9).
					(B)Protection for
				individualsThe revised regulation shall provide the maximum
				feasible protection for individuals that may be affected by lead contamination
				of drinking water, particularly vulnerable populations such as infants,
				children, and pregnant and lactating women.
					(C)Maximum
				contaminant level
						(i)In
				generalThe revised regulation shall—
							(I)establish a maximum
				contaminant level for lead in drinking water as measured at the tap; or
							(II)if the
				Administrator determines that it is not practicable to establish such a level
				with adequate provision for variability and factors outside of the control of a
				public water system, establish a treatment technique in accordance with
				subparagraph (D).
							(ii)Basis of
				levelIn establishing the maximum contaminant level under clause
				(i) or an action level for lead, the Administrator shall use as a basis the
				most protective of first draw samples, flushed samples, or both first draw and
				flushed samples.
						(D)Treatment
				techniqueIf the Administrator establishes a treatment technique
				for drinking water under subparagraph (C)(i)(II), the treatment technique
				shall—
						(i)prevent, to the
				extent achievable, known or anticipated adverse effects on the health of
				individuals;
						(ii)include an action
				level for lead that is at least as stringent as the action level established by
				the national primary drinking water regulation for lead under subpart I of part
				141 of title 40, Code of Federal Regulations (as in effect on the date of
				enactment of this paragraph); and
						(iii)(I)provide for the
				protection of individuals from very high lead levels in drinking water in
				isolated instances;
							(II)provide for the protection of all
				individuals, as opposed to a statistical majority, from exposure to elevated
				lead levels in drinking water;
							(III)promote continuing advances in
				corrosion control technologies and address the need to respond to changes in
				corrosion control and water treatment technologies; and
							(IV)take into account the demonstrated
				insufficiency of public notification and education as a primary means of
				protecting public health from lead in
				water.
							.
		3.Service line
			 replacementSection 1417(a)(1)
			 of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)(1)) is amended by adding at
			 the end the following:
			
				(C)Service line
				replacement
					(i)In
				generalUpon exceeding the maximum contaminant level or action
				level for lead, a community water system or nontransient noncommunity water
				system shall annually replace at least 10 percent of the non-lead-free service
				lines of the community water system or nontransient noncommunity water system
				until all of the non-lead-free service lines have been replaced.
					(ii)PriorityPriority
				shall be given to non-lead-free service lines that convey drinking water
				to—
						(I)residences that
				receive drinking water with high lead levels; and
						(II)residences and
				other buildings, such as day care facilities and schools, used by vulnerable
				populations, including infants, children, and pregnant and lactating
				women.
						(iii)Replacement
				responsibilityUnder no circumstance may a community water system
				or nontransient noncommunity water system avoid the responsibility to replace
				any non-lead-free service line by completing lead testing such as that referred
				to in section 141.84 of title 40, Code of Federal Regulations (as in effect on
				the date of enactment of this subparagraph).
					(iv)Replacement of
				non-lead-free service lines
						(I)In
				generalIn carrying out this subparagraph and subject to
				subclause (II), a community water system or nontransient noncommunity water
				system shall replace the non-lead-free service lines, including publicly owned
				and, with the permission of applicable homeowners, privately owned portions of
				the service lines.
						(II)Requirements for
				permissionIn seeking permission from a homeowner to replace the
				private portion of non-lead-free service lines under subclause (I), a community
				water system or nontransient noncommunity water system shall provide to the
				homeowner in English, and, in areas with a large proportion of non-English
				speaking residents, in each other appropriate language—
							(aa)notification of
				the replacement that is separate from the notification required under paragraph
				(2);
							(bb)a
				detailed description of the process by which non-lead-free service lines will
				be replaced, including the date and approximate time of the replacement and a
				description of the ways in which property use will be disrupted by the
				replacement process; and
							(cc)a
				description of actions that should be taken to avoid any lead contamination
				that may occur after replacement of the non-lead-free service lines.
							(III)State of
				propertyAfter completion of replacement of non-lead-free service
				lines, a community water system or nontransient noncommunity water system shall
				make every reasonable effort to return property affected by the replacement to
				the state in which the property existed before the replacement.
						(IV)Absence of
				permissionIf, after 3 attempts to obtain permission from a
				homeowner under subclause (II), a community water system or nontransient
				noncommunity water system has not received permission, the water system shall
				provide final notice in English, and, in areas with a large proportion of
				non-English speaking residents, in each other appropriate language, to the
				homeowner of—
							(aa)the
				date and approximate time of replacement of the publicly owned portion of the
				non-lead-free service lines; and
							(bb)a
				detailed description of actions that the homeowner should take to avoid any
				lead contamination that may occur after non-lead-free service line
				replacement.
							(V)Exception
							(aa)In
				generalIf the Administrator determines, after providing an
				opportunity for public notice and comment, that the practice of replacing only
				a portion of a non-lead-free service line will generally result in higher lead
				levels in drinking water during an extended period of time (as compared with
				leaving the entire non-lead-free service line in place), the Administrator may
				provide for an exemption for the replacement in any case in which the
				applicable homeowner refuses to grant permission to replace portions of a
				non-lead-free service line under subclause (IV).
							(bb)Requirement of
				exemptionAn exemption under item (aa) shall provide that, upon a
				change in ownership of a property served by a non-lead-free service line, a new
				property owner may request that the community water system or nontransient
				noncommunity water system replace the non-lead-free service line for the
				property within a reasonable period of time.
							(VI)GrantsUsing
				amounts available under subsection (k)(1), the Administrator may provide grants
				to community water systems and nontransient noncommunity water systems for use
				in replacing non-lead-free service
				lines.
						.
		4.Public notice and
			 educationSection 1417(a) of
			 the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended—
			(1)by redesignating
			 paragraph (3) as paragraph (4); and
			(2)by striking
			 paragraph (2) and inserting the following:
				
					(2)Public notice
				requirements
						(A)In
				generalThe owner or operator of a community water system or
				nontransient noncommunity water system shall identify and provide notice in
				English, and, in areas with a large proportion of non-English speaking
				residents, in each other appropriate language, to individuals and entities
				(and, under subparagraph (D), to specific residences) that may be exposed to
				lead contamination in the drinking water supply, as indicated by an exceedance
				of the maximum contaminant level or action level for lead, in a case in which
				the contamination results from—
							(i)the lead content
				in the construction materials of the public water distribution system;
				or
							(ii)corrosivity of the
				water supplied that is sufficient to cause leaching of lead.
							(B)ContentsPublic
				notice materials prepared under this paragraph shall provide a clear and
				readily understandable explanation of—
							(i)detailed
				information on the number of residences the drinking water of which was tested
				and the areas of the city or community in which those residences are located,
				including a description of lead levels found in the drinking water;
							(ii)the presence or
				absence of non-lead-free service lines for each household receiving drinking
				water from the community water system or nontransient noncommunity water
				system;
							(iii)the potential
				adverse health effects of lead contamination of drinking water, including a
				detailed description of the disproportionate adverse effects of lead
				contamination of drinking water on infants, children, and pregnant and
				lactating women;
							(iv)the potential
				sources of lead in drinking water (including, at a minimum, non-lead-free
				service lines, water meters, lead solder, and leaded plumbing fixtures);
							(v)information
				sources regarding the cost and availability of lead-free plumbing fixtures for
				use in residences;
							(vi)reasonably
				available methods of mitigating known or potential lead contamination of
				drinking water, including—
								(I)a detailed,
				step-by-step description of immediate actions that should be taken, such as the
				use of a certified water filter or other acquisition of an alternative water
				supply; and
								(II)a summary of more
				extensive actions that could be taken;
								(vii)any steps the
				community water system or nontransient noncommunity water system is taking to
				mitigate lead content in drinking water, including—
								(I)a timeline for
				decisionmaking;
								(II)a description of
				the means by which the public will provide input in the decisionmaking process;
				and
								(III)a description of
				the potential health effects of any corrosion control modifications;
								(viii)the necessity,
				if any, of seeking alternative water supplies; and
							(ix)contact
				information for—
								(I)medical
				assistance, including State and local agencies responsible for lead
				programs;
								(II)the community
				water system or nontransient noncommunity water system; and
								(III)the task force
				established under paragraph (3)(A)(ii).
								(C)EmphasisA
				notice under this paragraph shall place special emphasis on—
							(i)alerting parents,
				caregivers, and other individuals and entities of the significantly greater
				risks to infants, children, and pregnant and lactating women posed by lead
				contamination of drinking water; and
							(ii)encouraging
				individuals and entities threatened by lead contamination in the drinking water
				supply to immediately modify behavior and follow other recommendations in the
				notice so as to minimize exposure to lead in drinking water.
							(D)Delivery of
				notice
							(i)Notice to all
				residences and entities
								(I)In
				generalThe notice under subparagraph (A) shall be provided to
				each residence or entity that receives water from the community water system or
				nontransient noncommunity water system.
								(II)WarningEach
				community water system and nontransient noncommunity water system shall print
				on the water bill provided to each residence and entity described in subclause
				(I) a warning that there is a public health risk from high lead levels in the
				drinking water.
								(ii)TimingThe
				notice required under subparagraph (A) shall be delivered—
								(I)not later than 30
				days after the date on which the maximum contaminant level or action level for
				lead is exceeded; and
								(II)every 90 days
				thereafter for as long as the exceedance continues.
								(E)Notice of test
				resultsRegardless of whether the maximum contaminant level or
				action level for lead is exceeded, not later than 14 days after the date of
				receipt of any water lead test results conducted by the community water system
				or nontransient noncommunity water system, the water system shall provide to
				the owners and occupants of each residence tested a notice of the test results
				that includes—
							(i)the results of the
				water testing for that residence;
							(ii)contact
				information (including a telephone number, address, and, if available, the
				Internet site address) for the applicable State or local health department or
				other agency for immediate assistance with blood lead level testing and lead
				remediation; and
							(iii)the information
				and emphasis described in subparagraphs (B) and (C).
							(F)Verification of
				effectiveness
							(i)In
				generalNot later than 180 days after the date of enactment of
				this subparagraph, the Administrator shall establish verification procedures
				that ensure that notices provided under this paragraph are effective and
				appropriate, taking into consideration risks posed to individuals and entities
				that may be exposed to lead contamination in drinking water.
							(ii)ContentsThe
				procedures shall provide means of verifying, at a minimum, whether a
				notice—
								(I)reaches the
				intended individuals and entities;
								(II)is received and
				understood by those individuals and entities; and
								(III)includes an
				appropriate description of the level of risk posed to those individuals and
				entities by lead contamination of drinking water.
								(3)Public education
				program
						(A)In
				generalEach owner or operator of a community water system or
				nontransient noncommunity water system shall establish and carry out a
				permanent, public education program on lead in drinking water that
				includes—
							(i)development and
				implementation of an action plan;
							(ii)establishment and
				maintenance of a standing, community-based task force;
							(iii)development and
				implementation of a voluntary household water testing program; and
							(iv)preparation and
				delivery of public education materials in each relevant language.
							(B)Action
				planThe action plan developed under subparagraph (A)(i) shall
				achieve the objectives of—
							(i)defining the
				target audience for the public education program;
							(ii)outlining a
				voluntary customer water testing program for lead;
							(iii)identifying types
				of educational materials to be used at each stage of public education;
				and
							(iv)determining the
				appropriate timing and method of delivery of information on lead in drinking
				water.
							(C)Task
				force
							(i)MembershipIn
				establishing the task force under subparagraph (A)(ii), the community water
				system or nontransient noncommunity water system shall solicit the
				participation of—
								(I)State, city, and
				county officials and agencies, including officials and agencies responsible for
				water quality, environmental protection, and testing for elevated lead levels
				in drinking water and in individuals;
								(II)local public
				school systems;
								(III)public hospitals
				and clinics;
								(IV)child care
				facilities; and
								(V)interested private
				entities.
								(ii)ResponsibilitiesThe
				task force shall—
								(I)assist community
				water systems and nontransient noncommunity water systems in developing and
				revising action plans developed under subparagraph (A)(i);
								(II)review the
				effectiveness of public notice provided under paragraph (2);
								(III)make
				recommendations to community water systems and nontransient noncommunity water
				systems;
								(IV)provide a means
				by which community water systems and nontransient noncommunity water systems
				may share information with the public; and
								(V)facilitate the
				response of a community water system or nontransient noncommunity water system
				in the event of an exceedance of the maximum contaminant level or action level
				for lead.
								(D)Water testing
				programIn developing a voluntary water testing program under
				subparagraph (A)(iii), a community water system or nontransient noncommunity
				water system shall—
							(i)provide a means by
				which individuals and entities may request water testing with a single phone
				call, letter, or electronically mailed letter;
							(ii)conduct
				applicable tests in a timely manner, including ensuring that water samples are
				retrieved from households in a timely manner;
							(iii)ensure that
				tests are conducted properly by certified laboratories; and
							(iv)provide to
				individuals and entities that requested water testing the results of the tests,
				and any additional applicable information (such as information contained in
				educational materials described in subparagraph (E)) in a timely manner.
							(E)Contents
							(i)In
				generalPublic education and consumer awareness materials
				provided under this paragraph shall include—
								(I)the potential
				adverse health effects of lead contamination of drinking water, including a
				detailed description of the disproportionate adverse effects of lead
				contamination of drinking water on infants, children, and pregnant and
				lactating women;
								(II)the potential
				sources of lead in drinking water (including, at a minimum, non-lead-free
				service lines, lead solder, and leaded plumbing fixtures);
								(III)a summary of the
				historical compliance of the community water system or nontransient
				noncommunity water system as evidenced by testing conducted under the national
				primary drinking water regulation for lead, including any corrective actions
				taken and the schedule for the next testing cycle;
								(IV)the cost and
				availability of lead-free plumbing fixtures for use in residences; and
								(V)contact
				information for—
									(aa)medical
				assistance, including State and local agencies responsible for lead
				programs;
									(bb)the
				community water system or nontransient noncommunity water system; and
									(cc)the
				task force established under subparagraph (A)(ii).
									(ii)EmphasisA
				notice under this paragraph shall place special emphasis on—
								(I)alerting parents,
				caregivers, and other individuals and entities of the significantly greater
				risks to infants, children, and pregnant and lactating women posed by lead
				contamination of drinking water; and
								(II)encouraging
				individuals and entities threatened by lead contamination in the drinking water
				supply to immediately modify behavior and follow other recommendations in the
				notice so as to minimize exposure to lead in drinking water.
								(F)Delivery of
				public educationNotwithstanding any absence of an exceedance of
				the maximum contaminant level or action level for lead, a community water
				system or nontransient noncommunity water system shall provide biannually to
				customers of the community water system or nontransient noncommunity water
				system—
							(i)public education
				materials and notice in accordance with this paragraph, including a general
				description of other sources of lead contamination (such as lead paint);
				and
							(ii)the results of
				the most recent water testing conducted by the community water system or
				nontransient noncommunity water system.
							(G)ApplicabilityExcept
				as provided in subparagraph (F)(ii), this paragraph applies only to community
				water systems and nontransient noncommunity water systems that, at any time
				after June 7, 1991, exceed or have exceeded the maximum contaminant level or
				action level for
				lead.
						.
			5.Additional
			 provisionsSection 1417 of the
			 Safe Drinking Water Act (42 U.S.C. 300g–6) is amended by adding at the end the
			 following:
			
				(f)Filters
					(1)In-home
				filters
						(A)Filters
							(i)In
				generalAfter an exceedance of a maximum contaminant level or
				action level for lead by a community water system or nontransient noncommunity
				water system, the community water system or nontransient noncommunity water
				system shall provide on-location filters and replacement filters described in
				subparagraph (C) to each residence, school, and day care facility in the
				service area of the community water system or nontransient noncommunity water
				system that could reasonably be expected to experience lead contamination of
				drinking water in excess of the maximum contaminant level or action level for
				lead.
							(ii)TimingFilters
				and replacement filters shall be provided to a community water system or
				nontransient noncommunity water system under clause (i) until such time as the
				system no longer exceeds the maximum contaminant level or action level.
							(B)PriorityPriority
				shall be given—
							(i)first, to
				vulnerable populations such as infants, children, and pregnant and lactating
				women; and
							(ii)second, to those
				residences, schools, and day care facilities that have or could be expected to
				have higher lead levels, based on testing results under the national primary
				drinking water regulation for lead.
							(C)Standards and
				certifications for filtersEach type of on-location filter
				provided under subparagraph (A) shall be certified by a third-party certifier
				accredited by the American National Standards Institute (referred to in this
				section as ANSI) to the appropriate NSF International (referred to
				in this section as NSF)/ANSI standard for lead reduction.
						(2)No
				limitationThe provision of filters under paragraph (1) shall not
				be limited to residences known to have non-lead-free service lines.
					(3)Waiver of
				certain requirementsThe Administrator may waive 1 or more
				requirements under this subsection if the Administrator determines that the
				requirements are not feasible or necessary to carry out section
				1412(b)(16)(B).
					(g)Federal
				agencies
					(1)In
				generalEach Federal agency shall conduct water supply testing in
				each federally-owned or federally-occupied building under the jurisdiction of
				the Federal agency to determine whether lead levels in drinking water in the
				building require action to provide a level of protection consistent with
				section 1412(b)(16)(B).
					(2)Methodology and
				guidanceThe Administrator shall establish a methodology and
				provide guidance for testing and remediation in Federal buildings that will
				provide a level of protection consistent with section 1412(b)(16)(B).
					(3)Applicability
						(A)In
				generalThis subsection shall not apply to a Federal building
				that is served by a federally-owned or federally-operated public water system
				that is subject to the national primary drinking water regulation for
				lead.
						(B)Other
				requirementsNothing in this subsection affects any requirement
				applicable to a public water system.
						(h)Testing
					(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, in accordance with testing requirements under the national primary
				drinking water regulation for lead, each community water system and
				nontransient noncommunity water system described in paragraph (2) shall
				initiate, and complete not later than 180 days after the date of initiation, a
				testing program for lead in drinking water that is consistent with the
				monitoring requirements under section 141.86 of title 40, Code of Federal
				Regulations (or a successor regulation) that are associated with the final rule
				entitled Maximum Contaminant Level Goals and National Primary Drinking
				Water Regulations for Lead and Copper (56 Fed. Reg. 26548 (June 7,
				1991)).
					(2)ApplicabilityThis
				section applies to each community water system and nontransient noncommunity
				water system that—
						(A)is monitoring lead
				in drinking water on a reduced monitoring plan in accordance with section
				141.86(c) of title 40, Code of Federal Regulations;
						(B)is subject to the
				requirements of the final rule entitled National Primary Drinking Water
				Regulations: Disinfectants and Disinfection Byproducts, Part IV (63
				Fed. Reg. 69390 (December 16, 1998)) (referred to in this section as the
				Stage 1 Rule); and
						(C)has not conducted
				monitoring under the reduced monitoring plan of the system since making
				significant changes as a means of complying with the Stage 1 Rule (as in effect
				on the date of enactment of this subsection).
						(i)MonitoringThe
				Administrator shall revise the monitoring requirements under the national
				primary drinking water regulation for lead to—
					(1)require monitoring
				at least biannually;
					(2)ensure that
				monitoring is statistically relevant and fully representative of all types of
				residential dwellings and commercial establishments;
					(3)ensure that
				monitoring frequency and scope are enhanced for—
						(A)at least the
				1-year period following any substantial modification of the treatment of
				drinking water provided; and
						(B)any period during
				which the drinking water of a water system exceeds the maximum contaminant
				level or action level for lead;
						(4)require that, in
				order to be certified to conduct drinking water analyses under this Act, a
				laboratory shall electronically report lead test results for public water
				systems (and such other results or data as are determined to be appropriate by
				the Administrator), in accordance with protocols established by the
				Administrator, directly to the Administrator and the applicable State or local
				agency; and
					(5)otherwise ensure
				that the Safe Drinking Water Information System and the National Contaminant
				Occurrence Database of the Administrator reliably and timely reflect
				information regarding drinking water quality and compliance with respect to
				lead.
					(j)Corrosion
				controlIn revising the national primary drinking water
				regulation for lead, the Administrator shall ensure that any requirement for
				corrosion control includes a requirement that, not later than 1 year after the
				date of any change in water treatment, or of an exceedance of the maximum
				contaminant level or action level for lead, each community water system and
				nontransient noncommunity water system shall—
					(1)reevaluate any
				corrosion control plan in place for the water system; and
					(2)implement any
				changes necessary to reoptimize the
				plan.
					.
		6.Non-lead free
			 service line replacement fundSection 1417 of the Safe Drinking Water Act
			 (42 U.S.C. 300g–6) (as amended by section 5) is amended by adding at the end
			 the following:
			
				(k)Authorization of
				appropriations
					(1)In
				generalThere is authorized to be appropriated to carry out
				replacement of non-lead-free service lines under subsection (a)(1)(C)(iv)(VI)
				$200,000,000 for each of fiscal years 2008 through 2012.
					(2)District of
				ColumbiaOf amounts provided under paragraph (1), $40,000,000 for
				each of fiscal years 2008 through 2012 is authorized for use in replacing
				non-lead free service lines in the District of
				Columbia.
					.
		7.Prohibition on
			 use of lead pipes, solder, and flux
			(a)DefinitionsSection
			 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) is amended by striking
			 subsection (d) and inserting the following:
				
					(d)DefinitionsIn
				this section:
						(1)High
				leadThe term high lead means any pipe, or pipe or
				plumbing fitting or fixture, that contains more than 2 percent lead.
						(2)Lead
				freeThe term lead free means solder, flux, a pipe,
				or a pipe or plumbing fitting or fixture that contains not more than 0.2
				percent lead.
						(3)Plumbing
				fitting; plumbing fixtureThe terms plumbing fitting
				and plumbing fixture do not include—
							(A)any porcelain
				item; or
							(B)any plumbing
				component that does not come into contact with drinking
				water.
							.
			(b)ProhibitionsSection
			 1417(a) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended—
				(1)by striking
			 (a) In
			 general.— and all that follows through paragraph
			 (1)(A)(ii) and inserting the following:
					
						(a)
			 Use of lead pipes, solder, and
			 flux.—(1)Prohibitions
							(A)In
				general
								(i)Solder and
				fluxNo person may use, after June 19, 1986, any solder or flux
				that is not lead free in the installation or repair of any public water system
				or any plumbing in a residential or nonresidential facility providing water for
				human ingestion (including water for bathing).
								(ii)Pipes; pipe and
				plumbing fittings and fixtures
									(I)In
				generalNot later than 1 year after the date of enactment of the
				Lead-Free Drinking Water Act of 2007, no person may use any high lead pipe, or
				pipe or plumbing fitting or fixture, in the installation or repair of—
										(aa)any
				public water system; or
										(bb)any
				plumbing in a residential or nonresidential facility providing water for human
				ingestion (including water for bathing).
										(II)ProhibitionOn
				and after the date that is 5 years after the date of enactment of the Lead-Free
				Drinking Water Act of 2007, no person may use any pipe, or pipe or plumbing
				fitting or fixture, that is not lead free in the installation or repair
				of—
										(aa)any
				public water system; or
										(bb)any
				plumbing in a residential or nonresidential facility providing water for human
				ingestion (including water for
				bathing).
										;
				and
				(2)in paragraph (3),
			 by striking (3) Unlawful
			 acts.— and all that follows through subparagraph (A)
			 and inserting the following:
					
						(3)Unlawful
				actsOn and after the date that is 1 year after the date of
				enactment of the Lead-Free Drinking Water Act of 2007, it shall be
				unlawful—
							(A)for any person to
				introduce into commerce any pipe, or pipe or plumbing fitting or fixture, that
				is a high lead pipe or high lead pipe or plumbing fitting or fixture (except
				for a pipe that is used in manufacturing or industrial
				processing);
							.
				(c)Certification;
			 technical information and assistance; failure To complete
			 revisionSection 1417(e)(2) of the Safe Drinking Water Act (42
			 U.S.C. 300g–6(e)(2)) is amended by adding at the end the following:
				
					(C)CertificationThe
				Administrator shall require that any plumbing fitting or fixture intended by
				the manufacturer (or agent of the manufacturer) to convey or dispense water for
				human ingestion (including water for bathing) be certified by an independent,
				third-party certifier accredited by ANSI as meeting the requirements of
				NSF/ANSI standard number 61 as described in subparagraph (A).
					(D)Technical
				information and assistanceThe Administrator shall provide
				accurate and timely technical information and assistance to qualified
				third-party certifiers described in subparagraph (C), and to the NSF, for use
				in conducting a review of, and, not later than 6 months after the date of
				enactment of this subparagraph, revising NSF/ANSI standard number 61 such that
				the NSF Test Statistic Q applicable to plumbing fittings and fixtures shall be
				less than or equal to 5 micrograms.
					(E)Failure to
				complete revisionIf the Administrator determines that the
				revision required by subparagraph (D) has not been completed by the date that
				is 1 year after the date of enactment of this subparagraph, no person may
				import, manufacture, process, or distribute in commerce after that date any new
				pipe, or pipe or plumbing fitting or fixture, intended by the manufacturer (or
				agent of the manufacturer) to convey or dispense water for human ingestion
				(including water for bathing) that is not lead
				free.
					.
			8.Removal of lead
			 in schools
			(a)Removal of lead
			 in schools and educational facilitiesSection 1464 of the Safe
			 Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsection (d)
			 and inserting the following:
				
					(d)Removal of lead
				in schools and educational facilities
						(1)Testing and
				remediation of lead contaminationNot later than 270 days after
				the date of enactment of the Lead-Free Drinking Water Act of 2007, the
				Administrator—
							(A)shall promulgate
				regulations requiring each State to establish a program under which schools and
				other educational facilities licensed by the State are required to test for
				annually, and remediate, lead contamination in water for human ingestion from
				coolers, taps, and other sources; and
							(B)may provide to
				each State, in accordance with the regulations, a grant to assist, or provide
				reimbursement for costs incurred by, schools and educational facilities
				licensed by the State in carrying out testing and remediation described in
				subparagraph (A).
							(2)Public
				availability
							(A)In
				generalThe regulations shall provide that a copy of the results
				of any testing at a school or educational facility under paragraph (1) shall be
				available in the reception area and administrative offices of the school or
				facility for inspection by the public, including—
								(i)teachers and other
				school or facility personnel; and
								(ii)parents and legal
				guardians of students attending the school or facility.
								(B)NotificationThe
				regulations shall provide that each school and educational facility licensed by
				a State shall notify parent, teacher, and employee organizations of the
				availability of testing results described in subparagraph (A).
							(3)Drinking water
				coolersIn the case of drinking water coolers, the regulations
				promulgated under paragraph (1)(A) shall provide that, under the program
				established by a State under the regulations, each school and educational
				facility licensed by the State shall carry out appropriate measures for the
				reduction or elimination of lead contamination from drinking water coolers that
				are located in the school or facility and are not lead free necessary to ensure
				that, not later than the date that is 15 months after the date of enactment of
				the Lead-Free Drinking Water Act of 2007, all such drinking water coolers in
				the school or facility are repaired, replaced, permanently removed, or rendered
				inoperable (unless the drinking water cooler is tested and determined, within
				the limits of testing accuracy, not to contribute lead to drinking
				water).
						(4)Federal
				authorityIn a case in which a State does not carry out the
				responsibilities of the State under this subsection, the Administrator shall
				carry out such a program or such responsibilities on behalf of the
				State.
						(5)Funding
							(A)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $30,000,000 for each of fiscal years 2009 through
				2013.
							(B)Administrative
				expensesA State (or, in a case in which the Administrator
				implements this subsection under paragraph (4), the Administrator) may use not
				more than 5 percent of amounts authorized to be appropriated under subparagraph
				(A) for a fiscal year to pay administrative expenses incurred in carrying out
				this subsection for the fiscal year.
							.
				
			(b)EnforcementSection
			 1414(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(i)(1)) is
			 amended—
				(1)by striking
			 1417 and inserting 1417,; and
				(2)by striking
			 or 1445 and inserting 1445, or 1464(d).
				(c)Conforming
			 amendmentSection 1465 of the Safe Drinking Water Act (42 U.S.C.
			 300j–25) is repealed.
			9.Revision of
			 regulationsIn revising the
			 national primary drinking water regulation for lead under section 1412(b)(16)
			 of the Safe Drinking Water Act (as added by section 2), the Administrator shall
			 ensure that the revised regulation incorporates all applicable requirements of
			 this Act and the amendments made by this Act.
		
